DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for continuing examination filed on Sep 14, 2020, and Claims 1-20 are pending for examination.

Response to Arguments

Applicant’s arguments filed on Sep 14, 2020, with regards to rejection of claim 1-20 have been fully considered and they are found to be persuasive. 
Applicant’s argues on pages 7-10 that Lyons and Mackinnon Keith do not teaches claim 1 and 11, especially in the portion of the claims, “wherein the terminal is configured to dynamically generate content based on input through the user interface of the terminal, using the data processor, and to dynamically generate a signal corresponding to the dynamically generated content; and;
wherein the user device is configured to interact with the terminal and the capture device of the user device is configured to capture the signal, the user device translating the signal to an action”.
In response to the applicant’s arguments. A new ground of rejection is applied by Mackinnon Keith (US 2013/0256403A1).
Applicant’s argues on pages 9-10 that Lyons and Mackinnon Keith do not teach, “a terminal configured to dynamically generate content based on input through the user interface of the terminal, wherein the user device is configured to interact with the terminal by capturing the signal and translating the signal to an action including generating the content at the user device and/or downloading or accessing the content to the user device”.
In response to the applicant’s arguments. A new ground of rejection is applied by Mackinnon Keith (US 2013/0256403A1).

Applicant’s argues on pages 9-10 that Lyons and Mackinnon Keith do not teaches claim 15, especially in the portion of the claims, the step of dynamically generating the content as including a 
In response to the applicant’s arguments. A new ground of rejection is applied by Mackinnon Keith (US 2013/0256403A1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5, 11- 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackinnon Keith (US 2013/0256403A1),

Regarding claim 1,
Mackinnon Keith teaches, a system for dynamically delivering content comprising (see fig. 1, 2, and abstract):
A system for dynamically delivering content comprising (see fig. 1):
 a user device including a processor in communication with a capture device (see para [0060], [0074] Retailer device is a user device that captures an information (i.e. QR code).
wherein the terminal is configured to dynamically generate content based on input through the user interface using the data processor (see para [0095] the service provider web API returns a unique, transaction specific QR code for display on the consumer's mobile device, such as a smart phone.) and to dynamically generate a dynamically generated QR code (i.e. content) on user’s mobile device.) 

a terminal including a data processor in communication with a display, memory device, and user interface of the terminal (see para [0074] Consumer device is a terminal device that generates a QR code, and display the QR code.)

wherein the user device is configured to interact with the terminal (see para [0074] The retailer device interacts with the consumer device.) and wherein the user device is configured to interact with the terminal and the capture device of the user device is configured to capture the signal (see para [0074] signal is captured) and the user device translating the signal to an action (see para [0095] this code is a QR code. In particular, once all transaction items are successfully completed, transaction is an action.);

wherein the action includes generating the dynamically generated content of the terminal at the user device (see middle of para [0096] the retail device links to a specific dynamically generated data feed based on the uniform resource location (URL) embedded as a string in the QR code.)and/or 
downloading or accessing the dynamically generated content of the terminal to the user device (see middle of para [0096] the retailer device is accessing or downloading the data. See also para [0099] and [0293]) 

Regarding claim 2,
Mackinnon Keith teaches claim 1, 
Mackinnon Keith teaches, wherein the dynamically generated content includes text, images, sounds, or combinations thereof representative of the input through the user interface (see para [0104] The specific message text may be determined by a combination of factors such as preference settings)

Regarding claim 3,
Mackinnon Keith teaches claim 2, 
Mackinnon Keith teaches, wherein the dynamically generated content includes a video of the user interacting with the terminal (see para [0272] The device camera(s) 908 are used to capture an image or video of physical items and then create a representation of them in an image or video format viewable to the user or to be used with certain third-party services. The secure self-payment application may use camera components for: identification of physical items via barcode or other item identifiers so that pricing may be looked up or the item added to the shopping cart.)

Regarding claim 5,
Mackinnon Keith teaches claim 1, 
Mackinnon Keith teaches, including an application on the user device (see para [0089] by making the app available for download to the consumer's mobile device via an "app store" or the like accessible by the consumer's mobile device.)


Regarding claim 11, 
Mackinnon Keith teaches, a method for dynamically delivering content, said method comprising the steps of (see fig. 2, and abstract): 
Rest of witch limitation recites same a claim, therefore, 
the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.

Regarding claim 13,
Mackinnon Keith teaches claim 12, 
Mackinnon Keith teaches, the step of interpreting the signal at the user device (see para [0361])

Regarding claim 14,
Mackinnon Keith teaches claim 13, 
Mackinnon Keith teaches including the step of triggering the action at the user device (see para [0074]) 

Regarding claim 15,
Mackinnon Keith teaches claim 13,
Mackinnon Keith teaches, including the step of dynamically generating the content as including a record of the interactions of the user with the terminal (see para [0188]) and generating the signal as a display code representative of the dynamically generated content (see para [0074])

Regarding claim 17,
Mackinnon Keith teaches claim 15,
Mackinnon Keith teaches, including the step of creating an image output from data of the display code with the user device (see para [0142])

Regarding claim 19, 
Mackinnon Keith teaches claim 16,
Mackinnon Keith teaches, the step of previewing the output by the user with the user device (see para [0091] product information and reviews.)

Claim 12 recites all the same elements of claim 3, but method claim rather than system, therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 12
Claim 16 recites all the same elements of claim 3, but method claim rather than system, therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 16.
Claim 20 recites all the same elements of claim 3, but method claim rather than system, therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mackinnon Keith (US 2013/0256403A1), in view of Lyons (US 2014/0302915A1),

Regarding claim 6,
Mackinnon Keith teaches claim 1, 
Mackinnon Keith fails to teach, including a game share service communicating with the application.
In analogous art, 
Lyons teaches, including a game share service communicating with the application (see para [0008])
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a user’s capturing device of Mackinnon Keith with a game share service communicating with the application of Lyons. A person of ordinary skill in the art would have been motivated to do this to transmit a gaming data to the user (Lyons: [abstract])

Regarding claim 7, 
 teaches claim 1, 
Mackinnon Keith fails to teach, including a pending wins queue communicating with the game share service
Lyons teaches, including a pending wins queue communicating with the game share service (see para [0008] line 22-22, in response to a winning table game outcome, transferring funds to the player according to the player's wager and the winning table game outcome.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a user’s capturing device of Mackinnon Keith with a pending wins queue communicating with the game of Lyons. A person of ordinary skill in the art would have been motivated to do this to transmit a gaming data to the user (Lyons: [abstract])
Regarding claim 8, 
Mackinnon Keith teaches claim 1, 
Lyons teaches, including a processed wins queue communicating with the game share service (see para [0293] depth-buffer" only version of the cabinet early in the rendering queue).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a user’s capturing device of Mackinnon Keith with a pending wins queue communicating with the game of Lyons. A person of ordinary skill in the art would have been motivated to do this to transmit a gaming data to the user (Lyons: [abstract])
Regarding claim 9, 
Mackinnon Keith teaches claim 1, 
Lyons teaches, including a processing service communicating with the pending wins queue and the processed wins queue (see para [0008] line 22-22)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a user’s capturing device of Mackinnon Keith with a pending wins queue 

Regarding claim 10,
Mackinnon Keith teaches claim 1, 
Lyons teaches, including a game replay (see para [0210]) and capture communicating with the processing service (see para [0129] user device is a mobile phone, and capture device is phone camera, see para [0130]); 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a user’s capturing device of Mackinnon Keith with a pending wins queue communicating with the game of Lyons. A person of ordinary skill in the art would have been motivated to do this to transmit a gaming data to the user (Lyons: [abstract])
Regarding claim 18,
Mackinnon Keith teaches claim 15,
Lyons teaches, including the step of creating an image from data sent by the user device or reconstituting a game from data sent by the user device and recording the reconstituted game as a movie or animation to output at the user device (see para [0209] each image is analyzed in turn to ensure that it is consistent with a correct set of animations for the game result).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a user’s capturing device of Mackinnon Keith with a pending wins queue communicating with the game of Lyons. A person of ordinary skill in the art would have been motivated to do this to transmit a gaming data to the user (Lyons: [abstract])


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mackinnon Keith (US 2013/0256403A1), in view of Nicely (US 2015/0072783 A1).

Regarding claim 4,
Mackinnon Keith teaches claim 2, 
Mackinnon fail to teach, wherein the dynamically generated content includes a recreation of the interactions of the user with the terminal.
In analogous art,
Nicely teaches, wherein the dynamically generated content includes a recreation of the interactions of the user with the terminal (see para [0010] and [0052]-[0053] recreation event generation.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a user’s capturing device of Mackinnon Keith with a recreation of the interactions of the user with the terminal of Nicely. A person of ordinary skill in the art would have been motivated to do this to transmit a video data to the user (Nicely: [0006]).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Sm Islam/
Examiner, Art Unit 2457
2/20/2021
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457